Citation Nr: 0126477	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  01-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Where new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back condition.

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that found that the veteran had 
submitted new evidence sufficient to reopen his claim of 
entitlement to service connection for a back disability, but 
the veteran's back claim on the merits.  In that decision, 
the RO continued the 10 percent rating for the service-
connected schizophrenia, and denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).


REMAND

The veteran and his representative contend that service 
connection is warranted for a back disability, and that an 
increased rating is warranted for the service-connected 
schizophrenia.  They also maintain that the veteran is 
entitled to a TDIU rating.  Unfortunately, the Board finds 
that these claims have not been fully developed, and must be 
returned to the RO for further action.

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In this regard, the Board notes, that, other than the report 
of the veteran's September 2000 VA examination, the only new 
evidence of record regarding the veteran's claim for an 
increased rating for his schizophrenia is a partial progress 
note from February 2000, in which the veteran was diagnosed 
with schizophrenia, paranoid type, constant, and a history of 
polysubstance abuse.  The Board notes that this progress note 
includes the statement "continued from previous page", as a 
header; however, no previous page, which should contain 
findings regarding the symptomatology of the veteran, was 
found.  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA records are 
constructively in the possession of VA adjudicators.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As such, the remainder of 
the progress note dated February 2000 should be obtained, and 
VA records should be searched to determine if there are any 
other treatment records available that have not been 
associated with the record, dating as far back as August 
1999, a year before the date of the veteran's increased 
rating claim.  The veteran himself should also be contacted 
to determine if the veteran has undergone any treatment for 
his schizophrenia at any other facility since August 1999.

As to the veteran's claim that new and material evidence has 
been submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for a back condition, the 
Board again finds development lacking.  In the report of a 
favorable Social Security Administration decision dated June 
1991, several records of treatment for back problems are 
listed, and cited to as exhibits, however, many of these 
records have not been associated with the veteran's claims 
folder, and the exhibit list is not attached.  It is further 
unclear as to whether these missing records are VA records or 
private records.  As such, the Board is of the opinion that 
an attempt should be made to make certain that all relevant 
VA medical records regarding the veteran's back condition are 
associated with the veteran's claims folder.  As well, the 
Social Security Administration should be contacted to make 
sure that all their relevant records have been associated 
with the claims folder, and the veteran himself should be 
contacted to determine whether he has had any treatment from 
any other medical facility for his back condition that is not 
already of record.

As to the veteran's claim of entitlement to service 
connection for individual unemployability, the medical 
evidence of record clearly indicates that the veteran suffers 
from numerous medical conditions.  There is an opinion of 
record concerning the veteran's employability in light of 
these disabilities, however, the Court held in Holland v. 
Brown, 6 Vet. App. 443 (1994), that a claim for a total 
disability rating based on individual unemployability due to 
a service-connected disability is "inextricably 
intertwined" with a rating increase claim on the same 
condition.  Further, the resolution of the veteran's claim of 
entitlement to service connection for a back condition could 
also have a significant impact on his claim for individual 
unemployability.  Thus, the veteran's claim for a total 
rating based on individual unemployability must be deferred 
pending the outcome of his other claims.  The Board notes 
that, if the veteran does not have the schedular ratings to 
be eligible for individual unemployability under 38 C.F.R. § 
4.16(a), consideration should be given to 38 C.F.R. § 
4.16(b).

As such, this case is REMANDED for the following development:

1. The RO should contact the veteran, as 
well as his representative, and ask 
that he provide the names and 
addresses of all medical care 
providers who have treated him for his 
back condition, and all medical care 
providers who have recently treated 
him for his schizophrenia.  After 
securing any necessary release(s), the 
RO should request copies of all 
indicated records which have not been 
previously secured and associated with 
the claims folder.   If the search for 
any requested records yields negative 
results, that fact should clearly be 
documented in the veteran's claim 
file, and he should be so notified.  
The RO should also specifically ensure 
that any relevant VA medical records 
are associated with the claims folder.  
The Social Security Administration 
should also be asked to provide a copy 
of any relevant records in their 
possession, to include any medical 
records concerning the veteran's back 
condition or psychiatric disorder.

2. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act and its 
implementing regulations at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159) are 
fully complied with and satisfied.

4. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, to include a back or 
psychiatric examination if warranted, 
the RO should readjudicate the claims 
on appeal, namely of entitlement to an 
increased evaluation for 
schizophrenia, whether new and 
material evidence has been submitted 
sufficient to reopen a claim of 
entitlement to service connection for 
a back disability, and entitlement to 
individual unemployability.  The 
rating determination should reflect 
consideration of the provisions of 
38 C.F.R. §§ 3.321(b)(1) and 4.16(a)-
(b), in light of the additional 
evidence associated with the claims 
file.  The RO must provide adequate 
reasons and bases for its 
determination.

If any benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).








